Citation Nr: 1828722	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  10-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial higher rating for major depressive disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Reynaldo Morales, Attorney


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for major depressive disorder (depression) and assigned a 30 percent rating, effective September 12, 2008.

In an August 2010 rating decision, the RO increased the rating to 50 percent for depression, effective January 29, 2010.  In a December 2014 rating decision, the RO increased the rating to 70 percent for depression, effective September 12, 2008.  As this increase does not constitute a full grant of benefits, the claim is still on appeal before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2017 the Veteran was afforded an informal hearing before a decision review officer (DRO) at the RO.  A conference report is associated with the claims file.

In a December 2017 rating decision, the RO granted service connection for right shoulder impingement syndrome and rotator cuff tear and assigned applicable ratings, effective July 20, 2008.  The Veteran did not appeal either the ratings or effective date assigned for this now service-connected disability, so this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that he has to separately appeal these "downstream" issues).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A supplemental statement of the case (SSOC) adjudicating the depression increased rating claim was issued in December 2017.  However, additional evidence was associated with the claims file after the December 2017 SSOC, to include a March 2018 VA mental disorders examination.  The mental disorders examination report is evidence pertinent to the Veteran's claim before the Board.  As it was VA that added VA records to the claims file, not the Veteran that submitted evidence, the waiver provisions of 38 C.F.R. § 20.1304(c) (2017) are not for application.  The claim must be remanded for issuance of a SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal.  If any benefit sought is not granted in full, the AOJ must furnish to the Veteran and his representative a SSOC that takes into consideration all evidence of record, including the March 2018 VA examination.  Afford an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

